DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim(s) Status
Claims 1-9 are currently being examined.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
 	In particular, claim 1 recites “the structure”, in lines 4-5. There is insufficient antecedent basis for this limitation. 	Claims 2-9 have the same issue due to dependency.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-2 and 5-9 are rejected under 35 U.S.C. 103 as being unpatentable over Brossia et al. (“Brossia”, US 5,005,005 A) in view of Huang (CN 108414027 A). 	1) Regarding claims 1 and 8, Brossia discloses a wetness monitor (abstract; Col. 10, lines 10-50; Fig. 2) comprising an optical fibre (Fig. 2: optical cable means 21) borne on a substrate, wherein the fibre comprises a core (Fig. 2 core fiber 25) and a cladding (Fig. 2: cladding material 21) and has a discontinuity in at least the cladding (Fig. 2 illustrates the cladding having discontinuity to create a sensor portion), provided that if the discontinuity extends through the fibre then separate sections of the fibre created by the discontinuity are in optical alignment (Col. 19, lines 21-40; Fig. 11, illustrates that the sensor portion), and wherein the structure is adapted such that ambient liquid preferentially enters the discontinuity (Col. 11, lines 1-25; Fig. 3), whereby the intensity of light passing through the core is modified in the presence of liquid (Col. 10, line 51 through Col. 12, line 8). 	As per the limitation borne on a substrate. 	Brossia illustrates, that the invention can be integrated into a plurality of medium environment applications, see Figs. 12-24. 	Huang discloses, on annotated page 2, the concept of using a diaper wetness monitoring sensor that can be closely placed on substrate and configured to detect optical changes. 	At the filing of invention, it would have been obvious to a person of ordinary skill in the art to incorporate the concept of using a diaper wetness monitoring sensor that can be closely placed on substrate and configured to detect optical changes as taught by Huang, into the system as taught by Brossia, with the motivation to enhance the environmental applications features of the system. 	2) Regarding claim 2, Brossia and Huang teach wherein the substrate or the surface of the core comprises microchannels (Brossia illustrates, in Fig. 11, the sensor portion 433 comprises multiple slits, Col. 19, lines 33-46, discloses that sensor portion is provided with multiple shallow grooves separated .2mm apart and a depth of .2mm (corresponding to microchannels)). 	3) Regarding claim 5, Brossia and Huang teach wherein the discontinuity is 0.025 to 0.5 mm wide (Brossia discloses, in Col. 18, lines 33-40).  	4) Regarding claim 6, Brossia and Huang teach wherein the discontinuity is 0.025 to 0.5 mm deep (Brossia discloses, in Col. 18, lines 33-40). 	5) Regarding claim 7, Brossia and Huang teach a reference fibre, wherein the reference fibre is an optical fibre without discontinuities (Brossia: Fig. 3: Col. 10, lines 51-67). 	6) Regarding claim 9, Brossia and Huang teach a passing light through the fibre, and observing a change in the intensity of the light (Brossia: Col. 12, line 65 through Col. 13, line 8 ). 	
Claim(s) 3 is rejected under 35 U.S.C. 103 as being unpatentable over Brossia in view of Huang, and in further view of Tran et al. (“Tran”, US 2004/0264904 A1). 	1) Regarding claim 3, as per the limitation wherein the surface of the core is modified by ablation or etching. 	Tran discloses, in ¶0024, the concept of creating slits by using etching techniques. 	At the filing of invention, it would have been obvious to a person of ordinary skill in the art to incorporate the concept of creating slits by using etching techniques as taught by Tran, into Brossia and Huang, with the motivation to enhance the cutting technique applied to the optical cable.
Claim(s) 4 is rejected under 35 U.S.C. 103 as being unpatentable over Brossia in view of Huang, and in further view of Zhong et al. (“Zhong”, US 2010/0065726 A1). 	1) Regarding claim 4, as per the limitation wherein the discontinuity extends through the fibre. 	Zhong discloses, in ¶0079 with reference the Fig. 5, the concept of extending a slit/cutout portion of a cladding into a fiber core. 	At the filing of invention, it would have been obvious to a person of ordinary skill in the art to incorporate the concept of extending a slit/cutout portion of a cladding into a fiber core as taught by Zhong, into the system as taught by Brossia and Huang, with the motivation to enhance the cutting technique applied to the optical cable.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  	 	US 4851817 A; US 4221962 A; US 5995686 A, system using optical fiber to sense moisture.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHICO A FOXX whose telephone number is (571)272-5530. The examiner can normally be reached 9:00 - 6:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quan-Zhen Wang can be reached on 571-272-3114. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

CHICO A. FOXX
Primary Examiner
Art Unit 2684



/CHICO A FOXX/Examiner, Art Unit 2684